
	

114 HR 3779 : Social Security Fraud Prevention Act of 2016
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3779
		IN THE SENATE OF THE UNITED STATES
		September 27, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To restrict the inclusion of social security account numbers on documents sent by mail by the
			 Federal Government, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Social Security Fraud Prevention Act of 2016. 2.Restriction of SSNs on documents sent by mail (a)In generalNo department or agency of the Federal Government may include the Social Security account number of any individual on any document sent by mail unless the head of such department or agency determines that the inclusion of such Social Security number on such document is necessary.
 (b)RegulationsNot later than 1 year after the date of the enactment of this Act, the head of each department and agency of the Federal Government shall issue regulations specifying the circumstances under which inclusion of a Social Security account number on a document sent by mail is necessary. Such regulations shall include—
 (1)instructions for the partial redaction of Social Security account numbers whenever feasible; and (2)a requirement that Social Security account numbers not be visible on the outside of any package sent by mail.
 (c)Effective dateThis Act shall apply with respect to documents sent by mail on or after the date that is 1 year after the date of the enactment of this Act.
			
	Passed the House of Representatives September 26, 2016.Karen L. Haas,Clerk.
